                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PATRICK CALHOUN, et al.,                        Case No. 20-cv-05146-LHK (SVK)
                                   8                  Plaintiffs,
                                                                                         ORDER ON JOINT DISCOVERY
                                   9            v.                                       LETTER BRIEFS RE (1) ADDITIONS
                                                                                         TO GOOGLE’S ESI CUSTODIANS
                                  10     GOOGLE LLC,                                     AND (2) ADDITIONAL 30(B)(6)
                                                                                         DEPOSITION OF GOOGLE
                                  11                  Defendant.
                                                                                         Re: Dkt. Nos. 187, 189
                                  12
Northern District of California
 United States District Court




                                  13         The Court is in receipt of the Parties’ joint submissions at Dkt. Nos. 187 and 189. The

                                  14   Court ORDERS as provided in Ex. A.

                                  15         SO ORDERED.

                                  16   Dated: May 13, 2021

                                  17

                                  18
                                                                                                 SUSAN VAN KEULEN
                                  19                                                             United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
